Citation Nr: 0214130	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  96-27 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to February 11, 1986.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


REMAND

The veteran had active service from August 1942 to September 
1945.  He was a prisoner of war of the German Government from 
February 1943 to April 1945.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the RO that 
determined that there was no clear and unmistakable error 
(CUE) in an October 1981 rating decision that granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating for this disability effective in 
January 1981.  

In an August 1998 decision the Board found that there was no 
CUE in the October 1981 rating decision.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 1999 Order, the 
Court vacated the Board's decision to the extent that it 
failed to consider the issue of a claim for entitlement to a 
TDIU.  

The joint motion for remand indicated that the veteran was 
not pursuing the claim of CUE and it was understood that this 
constituted abandonment of the claim.  See Ford v. Gober, 
10Vet. App. 531, 535-536 (1997).  The appeal regarding the 
issue of CUE in an October 1981 rating decision that granted 
service connection and a 30 percent rating from January 1981 
was dismissed by the Court in its December 1999 order.  See 
Chisem v. Gober, 10 Vet. App. 526, 527-528 (1997); Allin v. 
Brown, 10 Vet. App. 55, 57 (1997); Browder v. Brown, 5 Vet. 
App. 268, 270 (1993) (Questions settled on a former appeal of 
the same case are no longer open for review the principle law 
of the case has been applied to the application of the law in 
decisions of Federal courts in cases remanded to 
administrative issues).  

In accordance with the Courts Order of December 1999, the 
Board remanded this case to the RO in August 2000 for further 
development, to include consideration by the rating board of 
an application for TDIU for a 2-year period prior to 1986 
that was received from the veteran in October 1995.  In 
accordance with this remand by the Board the RO considered 
and denied the above-mentioned application for a TDIU in 
September 2001.  The veteran was informed of this action in a 
document characterized as a supplemental statement of the 
case dated September 18, 2001.  In a statement dated November 
2001, the veteran expressed disagreement with the RO's 
September 2001 determination in regard to application for a 
TDIU for a 2-year period prior to February 1986.  
The veteran's November 2001 statement therefore constitutes a 
timely Notice of Disagreement in regard to the September 2001 
denial by the RO of the veteran's application for a TDIU for 
2 years prior to February 2001.  Since the RO has not 
provided the veteran with a statement of the case in regard 
to this issue in response to the November 2001 Notice of 
Disagreement, the issue of entitlement to a TDIU prior to 
February 1986 must be referred back to the RO for preparation 
of such a statement of the case.  The filing of a Notice of 
Disagreement puts a claim in appellate status and a statement 
of the case in regard to the issue of entitlement to a TDIU 
prior to February 1986 must be issued to the veteran.  Since 
that is the case the remand action set forth below is 
necessary.  See Manlicon v. West 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, this 
matter is therefore remanded to the RO for the following 
action.  


The RO should issue to a statement of the 
case with regard to the issue of 
entitlement to a TDIU prior to February 
11, 1996.  

Then, only if an appeal is perfected as to the above claim 
should the case be returned to the Board for further 
appellate consideration.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


